Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/155,422 MAGNETIC FLOORING SYSTEM AND MAGNETIC CLIP FOR USE THEREWITH filed on 1/22/2021.  Claims 3-22 are pending.  

Election/Restrictions
Applicant's election with traverse of the election/restriction in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the ground(s) that the species have not been shown to be independent and distinct.  This is not found persuasive because each mechanical different listed requires different queries and art and this is considered burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-7, 10, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No.2015/0368911 to Kuijper.
	With regards to claim 3, the patent to 20150368911 to Kuijper discloses a flooring system having a first ferromagnetic device (7, 19, See 0034) affixed to an upper surface of a floor joist (13); a flooring piece (See figure 5) having a slot (9) formed along an undersurface of the flooring piece and running lengthwise along the flooring piece; and a second ferromagnetic device within the slot (See 0034); wherein the first ferromagnetic device and the second ferromagnetic device in combination possess an attractive magnetic property pulling each toward one another; and the flooring piece is positioned over and across the floor joist such that the second ferromagnetic device within the slot is adjacent the first ferromagnetic device affixed to the floor joist and the attractive magnetic property between the first ferromagnetic device and the second ferromagnetic device magnetically bonds the flooring piece to the flooring joist.
	With regards to claim 4, Kuijper teaches a strapping piece (19) affixed perpendicular to and spanning across upper surfaces of a plurality of floor joists; wherein the first ferromagnetic device is affixed to the strapping piece and thereby affixed to the upper surface of the floor joist.
	With regards to claim 5, Kuijper discloses wherein the first ferromagnetic device comprises one or more magnets affixed to the strapping piece; and the second ferromagnetic device comprises a magnetic conductor extending along at least a length of the slot. 
	With regards to claim 6, Kuijper teaches wherein the first ferromagnetic device comprises a plurality of magnets affixed to the strapping piece and spaced at regular intervals along a top surface of the strapping piece (at 7).
	With regards to claim 7, Kuijper teaches wherein the magnets are incorporated into the strapping piece.
	With regards to claim 10, Kuijper a plurality of strapping pieces affixed perpendicular to and spanning across the plurality of floor joists, the strapping pieces being spaced at regular intervals across top surfaces of the floor joists; a respective first ferromagnetic device affixed to each of the strapping pieces; a plurality of flooring pieces each having a respective slot running lengthwise along and undersurface; and a respective second ferromagnetic device within each of the respective slots.
	With regards to claim 20, Kuijper teaches wherein the first ferromagnetic device comprises one or more magnets; and the second ferromagnetic device comprises one or more magnetic conductors.
	With regards to claim 21, Kuijper teaches that the first ferromagnetic device comprises one or more magnetic conductors; and the second ferromagnetic device comprises one or more magnets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No.2015/0368911 to Kuijper.
With regards to claim 8, Kuijper teaches a use of “magnets or the like” for connections (See 0034) and it would have been obvious to one of ordinary skill in the art that adhesive and magnets are functional equivalents and can be used to affix elements together.  Such as wherein the magnets are affixed to the strapping piece by adhesive.
With regards to claim 9, This is official notice that a magnet may be used in the size and length that is desired for the desired attraction between elements.  It would have been obvious to one of ordinary skill in the art to have included that the second ferromagnetic device extends along the length of the slot being a full length of the flooring piece.
With regards to claim 22, it would be obvious to one of ordinary skill in the art to use the system with the desired joist such as a deck joist, where the bonding* of two elements is desired. 


Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art does not teach a magnetic mounting clip having an inverted U-shape with a flat upper surface and two opposing legs forming an open bottom; wherein the first ferromagnetic device is affixed to the upper surface of the floor joist utilizing the magnetic mounting clip mounted on the floor joist.




Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/22/22